Citation Nr: 1045498	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to basic eligibility for non-service-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The appellant served on active military duty from December 1979 
to September 1983.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 administrative determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, denying non-service-connected pension 
benefits. 

A request to reopen the issue of character of discharge 
has been raised by the appellant since the Board's most 
recent determination of that issue in a December 2005 
decision.  This request to reopen has not been adjudicated 
by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  Specifically, the Board in its 
December 2005 decision found that actions of the appellant 
while in service constituted willful and persistent 
misconduct warranting a bar to VA benefits based on 
dishonorable service.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. § 3.12 (2010).  However, the Board then 
based its determination in part on there being neither 
evidence nor assertion that the appellant was insane at 
the time of commission of the acts deemed to have 
constituted willful misconduct.  Insanity at the time of 
commission of an action is a defense against a finding 
that the action was willful misconduct.  38 C.F.R. 
§ 3.12(b). 

In the course of the present appeal, in a November 2009 
telephonic contact and a March 2010 submission of a signed 
February 2010 statement, the appellant raised the issue of 
entitlement to compensation benefits.  Further, in his 
June 2009 VA Form 9, he informed that symptoms of his 
subsequently diagnosed schizophrenia were present in 
service and caused him to use marijuana.  Marijuana use 
and/or evidence of marijuana use were the majority of the 
findings of the appellant's in-service willful misconduct 
supporting the bar to VA benefits.  Hence, the appellant 
now contends, in effect, that he suffered from insanity at 
the time of his in-service commission of acts of willful 
misconduct, a defense against the bar to VA benefits based 
on a finding of willful misconduct.  Id.  These implicated 
issues must necessarily be addressed by the RO upon its 
taking action on this referred request to reopen the issue 
of character of discharge as a bar to entitlement to VA 
benefits.   


FINDINGS OF FACT

The appellant did not have active military service during a 
period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold service 
eligibility requirements for VA pension benefits. 38 U.S.C.A. §§ 
101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that although the Board previously, 
in a December 2005 decision, upheld a determination that the 
appellant's character of discharge was a bar to VA compensation 
benefits, and although that appeal arose from a December 2001 VA 
administrative determination that the character of his discharge 
for his entire period of service was a bar to all benefits 
administered by VA, the Board does not here deny the claim for 
non-service-connected disability pension benefits on the basis of 
that bar.  The Board has, in the Introduction to this decision, 
above, referred a request to reopen that character-of-discharge 
issue.  Because the Board does not deny the present claim on that 
basis, the Board can here adjudicate the issue on appeal.  Cf. 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where issue on 
appeal is affected by another issue not yet fully adjudicated, 
the two are inextricably intertwined for purposes of the 
adjudication on appeal, and the issue on appeal should therefore 
await resolution of the other issue, to avoid piecemeal 
adjudication).

The appellant seeks non-service-connected pension benefits.  VA 
pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct. 
38 U.S.C.A. § 1521(a).  Such benefits have a number of 
requirements, including that a veteran must have served in the 
active military, naval, or air service for 90 days or more during 
a period of war.  38 C.F.R. § 3.3(a) (3).

The appellant's service records reflect that he served on active 
duty from December 1979 to September 1983.  That service was 
during peacetime.  Here, the appellant does not contend, nor does 
the evidence show, that his sole period of service from December 
1979 to September 1983 was during a period of war.  See 38 
U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (specifying that the 
"Vietnam era" ended on May 7, 1975, and the "Persian Gulf War" 
began on August 2, 1990).

The appellant's arguments effectively based on equity 
notwithstanding, the Board is of the opinion that the claim must 
be denied as a matter of law.  The sole question before the Board 
is whether the appellant has established threshold eligibility 
for VA non-service-connected disability pension.  Eligibility for 
VA pension benefits generally requires an initial showing that 
the claimant is a veteran who served on active duty for at least 
90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 
3.2, 3.314.  A claim by an individual whose service department 
records fail to show threshold eligibility lacks legal merit or 
legal entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As a matter of law, none 
of the appellant's active military service took place during a 
period of war, and his appeal for non-service-connected pension 
benefits must be denied, since he does not meet the threshold 
statutory requirement for eligibility for that benefit.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  

Although the appellant's essential argument is that the denial of 
his claim is inequitable, the Board is without authority to grant 
relief on this basis.  The Board is bound by the law made 
applicable to it by statutes, regulations, and the precedential 
decisions of the appellate courts, and it is without authority to 
grant benefits on the basis of alleged "equity".  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

The duties to notify and assist, as codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a), do not apply in this case 
because the issue presented is solely one of statutory 
interpretation and the claim is barred as a matter of law.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).


ORDER

Basic eligibility for non-service-connected pension benefits is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


